DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module in claims 32-36 and 39; data acquisition unit in claim 33; filtering module in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitations “data acquisition unit” and “filtering module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 35 recites “receive an image of the target tissue”. It is unclear whether applicant intends to claim an additional image of the target tissue or was referring to the already claimed image of the target tissue in claim 32. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 32-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (USPN 2008/0146906) in view of Williams et al. (USPN 2001/0051767) further in view of Masumoto et al. (USPN 2011/0054295).
	Regarding claims 32-33, 35-36, 38-39 Baker et al. discloses a system that is configured to provide feedback regarding fluid parameters in the skin. Baker et al. discloses an apparatus comprising: a planar sensor array (figure 7); the sensor array configured to be positioned in contact with a surface of the target tissue region ([0031]); the sensor array comprising one or more light emitting sources configured to emit light into the target tissue region (figure 7, [0031],[0050]), said light comprising one or more spectral wavelengths of infrared light wavelength ([0033]-[0037]); the sensor array comprising one or more photodiodes configured to detect light reflected from the light sources (figure 7,[0050]);  a processing module configured to obtain readings from the sensor array to obtain and extract physiological data and fluid parameters and location data from the obtained data ([0048]).  Baker et al. fails to teach monitoring perfusion oxygenation. However, Williams et al. discloses that blood oxygenation levels are useful to determining the ability of wounds to heal ([0015]). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to have modified the apparatus of Baker by obtaining oxygenation data, as claimed, since such parameter is useful in determining the ability of wounds to heal, as taught by Williams, since Baker obtains fluid parameters in the skin for early diagnosis of skin wounds. The motivation would have been to facilitate early diagnosis of skin wounds. 
. 
Claim 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. in view of Williams in view of Masumoto et al. as applied to claim 32 above, and further in view of Patterson et al. (USPN 5,995,882).
	Baker et al. in view of Williams in view of Mannheimer et al. in view of Masumoto et al.  teaches all the features of claim 32, as set forth above. Baker et al. in view of Williams in view of Masumoto et al. do not teach applying Kriging algorithm to acquired position data, as in claim 32. However, Patterson et al. discloses that data are interpolated using a standard statistical algorithm such as Kriging algorithm (Col.8 lines 21-29). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method/system of Baker et al. in view of Williams in view of .
Claim 37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (USPN 2008/0146906) in view of Williams et al. (USPN 2001/0051767) further in view of Masumoto et al. (USPN 2011/0054295) as applied to claim 32 above, and further in view of Ecker et al. (USPN 2010/0106220).
	Regarding claim 37, Baker in view of Williams in view of Masumoto et al. discloses emitting light at various wavelengths. Baker in view of Williams in view of Masumoto et al. fails to disclose that the one of the emitters comprises two emitters configured for emitting 660nm and 880nm. Ecker et al. discloses a sensing element 260 that is an optical perfusion sensor that includes a red LED 262, an isobestic (Iso) LED 264, an infrared (IR) LED 266, a detector 268, and optical barrier 270. Red LED 262 may emit light in the red portion of the visible light spectrum, such as, but not limited to, light having a wavelength in a range of about 650 nm to about 670 nm, IR LED 266 may emit IR light in the IR portion of the light spectrum, such as, in a range of about 805 nm to about 955 nm ([0166]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the emitters made obvious by Baker in view of Williams in view of Masumoto et al. by emitting light in red a 660 nm and 880 nm, with a reasonable expectation of success, because the prior art teaches emitting light at 660nm and 880 nm, as taught by Ecker et al., and since emitting light at 660 nm and 880nm would have been known wavelengths in the art of oximetry, as 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARJAN FARDANESH/Examiner, Art Unit 3791